

CANADIAN PACIFIC RAILWAY LIMITED
AMENDED AND RESTATED MANAGEMENT
STOCK OPTION INCENTIVE PLAN
Effective October 1, 2001; amended February 19, 2002; May 5, 2006, May 9, 2008,
February 18, 2009, May 12, 2011, February 28, 2012, February 22, 2013, December
16, 2014, and November 19, 2015
ARTICLE 1 - PURPOSE OF THE PLAN    2
1.1    Purpose    2
ARTICLE 2 - DEFINITIONS AND INTERPRETATION    2
2.1    Definitions    2
2.2    Interpretation    5
ARTICLE 3 - GENERAL PROVISIONS OF THE PLAN    5
3.1    Administration    5
3.2    Shares Reserved    5
3.3    Eligibility    6
3.4    Limits with respect to Insiders    6
3.5    Non-Exclusivity    6
3.6    Amendment of Plan and Options    6
3.7    Amendments for which Shareholder Approval is Required    7
3.8    Compliance with Laws and Stock Exchange Rules    8


ARTICLE 4 - GRANT OF OPTIONS    8
4.1    Grants of Options    8
4.2    Option Agreement    8
4.3    Exercise Price    9
4.4    Time of Exercise    9
4.5    Expiry Date    9
4.6    Grants of SARs    10
4.6.1    Blackout Period Extension of Expiry Date    11
4.7    Early Expiry    11
4.8    Limited Assignment    13
4.9    No Rights as Shareholder or to Remain an Eligible Person; Status of
Consultants    13
4.10    Adjustments    13
4.11    Change of Control    14
     
ARTICLE 5 - EXERCISE OF OPTIONS    15
5.1    Manner of Exercise    15
5.2    Delivery of Share Certificate    15
5.3    Cashless Exercise    15
5.4    Net Stock Settlement    16
5.5    Withholding……………………………………………………………………………………….16
SCHEDULE A – FORM OF OPTION AGREEMENT
18

SCHEDULE B – FORM OF NOTICE OF EXERCISE
19


 
 
 
 




--------------------------------------------------------------------------------

- 2 -

ARTICLE 1 -
PURPOSE OF THE PLAN
1.1
Purpose

The purpose of the Canadian Pacific Railway Limited Management Stock Option
Incentive Plan is to assist and encourage key officers, employees and
Consultants of the Corporation and its Subsidiaries to work towards and
participate in the growth and development of the Corporation and its
Subsidiaries by granting Options to such persons.
ARTICLE 2 -    
DEFINITIONS AND INTERPRETATION
2.1
Definitions

For the purposes of this Plan, the following terms will have the following
meanings:
(a)
“Administrator” means the Board, the Compensation Committee, the Chief Executive
Officer of the Corporation, the Chairman of the Board of Directors or the
Chairman of the Compensation Committee, as the case may be, as administrator of
the Plan as determined from time to time in accordance with section 3.1(a);

(b)
“Blackout Period” means a period during which the Corporation self imposes a
prohibition on directors and certain employees trading in the Corporation’s
securities, including, without limitation, Options or SARs;

(c)
“Board” means the board of directors of the Corporation;

(d)
“Cause” means:

(i)
the continued failure by the Optionholder to substantially perform his or her
duties in connection with his or her employment by, or service to, the
Corporation or any Subsidiary (other than as a result of physical or mental
illness) after the Corporation or any Subsidiary has given the Optionholder
reasonable written notice of such failure and a reasonable opportunity to
correct it;

(ii)
the engaging by the Optionholder in any act which is injurious to the
Corporation or its reputation, financially or otherwise;

(iii)
the engaging by the Optionholder in any act resulting or intended to result,
directly or indirectly, in personal gain to the Optionholder at the expense of
the Corporation;

(iv)
the conviction of the Optionholder by a court of competent jurisdiction on any
charge involving fraud, theft or moral turpitude by the Optionholder in
connection with the business of the Corporation; or

(v)
any other conduct that constitutes cause at common law;

(e)
“Change of Control” means:

(i)
the initial acquisition by any person, or any persons acting jointly or in
concert (as determined by the Securities Act (Alberta)), whether directly or
indirectly, of voting


 
 
 
 




--------------------------------------------------------------------------------

- 3 -

securities of the Corporation which, together with all other voting securities
of the Corporation held by such persons, constitutes, in the aggregate, more
than 20% of all outstanding voting securities of the Corporation;
(ii)
an amalgamation, arrangement or other form of business combination of the
Corporation with another corporation which results in the holders of voting
securities of that other corporation holding, in the aggregate, more than 50% of
all outstanding voting securities of the corporation resulting from the business
combination;

(iii)
a sale, disposition, lease or exchange to or with another person or persons
(other than a Subsidiary) of property of the Corporation representing 50% or
more of the net book value of the assets of the Corporation, determined as of
the date of the most recently published audited annual or unaudited quarterly
interim financial statements of the Corporation; or

(iv)
a change in the composition of the Board over any twelve month period commencing
after the applicable Grant Date such that more than 50% of the persons who were
directors of the Corporation at the beginning of the period are no longer
directors at the end of the period, unless such change is a consequence of
normal attrition;

(f)
“Common Shares” means common shares of the Corporation;

(g)
“Compensation Committee” means a compensation committee of the Board consisting
of not less than three directors;

(h)
“Consultant” means a person engaged to provide ongoing management or consulting
services for the Corporation or any Subsidiary;

(i)
“Corporation” means Canadian Pacific Railway Limited, and any successor
corporation thereto;

(j)
“Date of Termination” means the actual date of termination of employment of the
Optionholder or termination of the Optionholder’s contract as a Consultant, and
excludes any period during which the Optionholder is in receipt of or is
eligible to receive any statutory, contractual or common law notice or
compensation in lieu thereof or severance or damage payments following the
actual date of termination;

(k)
“Eligible Person” means any officer, employee or Consultant of the Corporation
or any Subsidiary, and also includes a Family Trust, Personal Holding
Corporation and Retirement Trust;

(l)
“Exercise Price” means the price per Common Share at which Common Shares may be
subscribed for by an Optionholder pursuant to a particular Option Agreement;

(m)
“Expiry Date” means the date on which an Option expires pursuant to the Option
Agreement relating to that Option;

(n)
“Family Trust” means a trust, of which at least one of the trustees is an
Eligible Person and the beneficiaries of which are one or more of the Eligible
Person and the spouse, minor children and minor grandchildren of the Eligible
Person;


 
 
 
 




--------------------------------------------------------------------------------

- 4 -

(o)
“Grant Date” means the date on which an Option is granted, being the date that
the Administrator grants or resolves to grant the Option, unless the
Administrator ratifies or resolves to ratify Options granted on an earlier date
or to delay the grant of Options to a later date, in which case the Grant Date
will be such earlier or later date;

(p)
“Insider” means:

(i)
an insider as defined in the Securities Act (Alberta), other than a person who
falls within that definition solely by virtue of being a director or senior
officer of a Subsidiary; and

(ii)
an associate, as defined in the Securities Act (Alberta), of any person who is
an insider by virtue of (i) above;

(q)
“Notice of Exercise” means a notice, substantially in the form of the notice set
out in Schedule B to this Plan, from an Optionholder to the Corporation giving
notice of the exercise or partial exercise of an Option previously granted to
the Optionholder;

(r)
“Option” means an option to purchase Common Shares granted to an Eligible Person
pursuant to the terms of the Plan, and includes any related SARs;

(s)
“Option Agreement” means an agreement, substantially in the form of the
agreement set out in Schedule A to this Plan, between the Corporation and an
Eligible Person setting out the terms of an Option granted to the Eligible
Person;

(t)
“Optioned Shares” means the Common Shares that may be subscribed for by an
Optionholder pursuant to a particular Option Agreement;

(u)
“Optionholder” means an Eligible Person to whom an Option has been granted;

(v)
“Personal Holding Corporation” means a corporation that is controlled by an
Eligible Person and the shares of which are beneficially owned by the Eligible
Person and the spouse, minor children or minor grandchildren of the Eligible
Person;

(w)
“Plan” means this Management Stock Option Incentive Plan of the Corporation, as
amended from time to time;

(x)
“person” has the meaning ascribed to such term in the Securities Act (Alberta);

(y)
“Retirement Trust” means a trust governed by a registered retirement savings
plan or a registered retirement income fund established by and for the benefit
of an Eligible Person;

(z)
“SAR” means a share appreciation right granted to an Eligible Person pursuant to
the terms of the Plan;

(aa)
“Share Compensation Arrangement” means any stock option, stock option plan,
employee stock purchase plan or any other compensation or incentive mechanism
involving the issuance or potential issuance of Common Shares to one or more
Eligible Persons, including a share purchase from treasury which is financially
assisted by the Corporation by way of a loan, guarantee or otherwise; and


 
 
 
 




--------------------------------------------------------------------------------

- 5 -

(bb)
“Subsidiary” means any corporation that is a subsidiary of the Corporation as
defined in the Securities Act (Alberta).

2.2
Interpretation

(a)
Time shall be the essence of this Plan.

(b)
Words denoting the singular number include the plural and vice versa and words
denoting any gender include all genders.

(c)
This Plan and all matters to which reference is made herein will be governed by
and interpreted in accordance with the laws of Alberta and the federal laws of
Canada applicable therein.

ARTICLE 3 -    
GENERAL PROVISIONS OF THE PLAN
3.1
Administration

(a)
The Plan will be administered by:

(i)
the Board;

(ii)
if determined by the Board, by the Compensation Committee; or

(iii)
if determined by the Board, by the Chief Executive Officer of the Corporation,
the Chairman of the Board of Directors or the Chairman of the Compensation
Committee with respect to Options granted to Eligible Persons from time to time
within the parameters set by the Board.

(b)
Subject to the limitations of the Plan and the parameters set by the Board, the
Administrator has the authority to:

(i)
determine which Eligible Persons are to be granted Options and grant Options to
those Eligible Persons;

(ii)
determine the terms of such Options;

(iii)
prescribe the form of Option Agreement and Notice of Exercise with respect to a
particular Option, if other than substantially as set forth in Schedules A and B
to this Plan; and

(iv)
interpret the Plan and determine all questions arising out of the Plan and any
Option granted pursuant to the Plan, which interpretations and determinations
will be conclusive and binding on the Corporation, Eligible Persons,
Optionholders and all other affected persons.

3.2
Shares Reserved

(a)
The maximum number of Common Shares that may be reserved for issuance pursuant
to Options granted under the Plan is 11,000,000. The maximum number of Common
Shares will be reduced as Options are exercised and the Common Shares so
reserved are issued.


 
 
 
 




--------------------------------------------------------------------------------

- 6 -

(a.1)
The maximum number of Common Shares reserved for issuance under the Plan shall
be increased on February 20, 2007 by a number of Common Shares equal to (i) the
lesser of 7% of the outstanding Common Shares on February 20, 2007 and
11,400,000 Common Shares, less (ii) the sum of the number of Common Shares
subject to outstanding Options on February 20, 2007 and the remaining number of
Common Shares available for issuance under the Plan on February 20, 2007 (prior
to giving effect to such increase) that are not subject to granted Options.

(a.2)
The maximum number of Common Shares reserved for issuance under the Plan shall
be increased at and after May 12, 2011 by 3,000,000 shares.

(b)
The maximum number of Common Shares that may be reserved for issuance to any one
Eligible Person pursuant to Options granted under the Plan is 5% of the number
of Common Shares outstanding at the time of reservation.

(c)
Any Common Shares subject to an Option that expires or terminates without having
been fully exercised may be made the subject of a further Option. No fractional
Common Shares may be issued under the Plan.

3.3
Eligibility

Options may be granted by the Administrator to any Eligible Person, subject to
the limitations set forth in sections 3.2 and 3.4 and any parameters set by the
Board.
3.4
Limits with respect to Insiders

(a)
The maximum number of Common Shares that may be reserved for issuance to
Insiders pursuant to Options granted under the Plan and any other Share
Compensation Arrangement is 10% of the number of Common Shares outstanding.

(b)
The maximum number of Common Shares that may be issued to Insiders under the
Plan and any other Share Compensation Arrangement within a one-year period is
10% of the number of Common Shares outstanding.

(c)
The maximum number of Common Shares that may be issued to any one Insider (and
such Insider’s associates, as defined in the Securities Act (Alberta)), under
the Plan and any other Share Compensation Arrangement within a one-year period
is 5% of the number of Common Shares outstanding.

(d)
For the purposes of (a), (b) and (c) above, any entitlement to acquire Common
Shares granted pursuant to the Plan or any other Share Compensation Arrangement
prior to the grantee becoming an Insider is to be excluded. For the purposes of
(b) and (c) above, the number of Common Shares outstanding is to be determined
on the basis of the number of Common Shares outstanding at the time of the
reservation or issuance, as the case may be, excluding Common Shares issued
under the Plan or under any other Share Compensation Arrangement over the
preceding one-year period.

3.5
Non-Exclusivity

Nothing in this Plan will prevent the Board from adopting other or additional
Share Compensation Arrangements, subject to obtaining any required regulatory or
shareholder approvals.

 
 
 
 




--------------------------------------------------------------------------------

- 7 -

3.6
Amendment of Plan and Options

(a)
The Board may amend, suspend or terminate the Plan at any time, provided that no
such amendment, suspension or termination may:

(i)
be made without obtaining any required regulatory approval or consent by
applicable regulatory bodies, including the Toronto Stock Exchange and the New
York Stock Exchange, or shareholder approvals as provided for in section 3.7; or

(ii)
prejudice the rights of any Optionholder under any Option previously granted to
the Optionholder, without the consent or deemed consent of the Optionholder.

(b)
Subject to sections 3.6(a) and 3.7 the Board shall have the power and authority
to approve amendments relating to the Plan or to Options, without further
approval of the shareholders, including, without limitation, to the extent that
such amendment:

(i)
is for the purpose of curing any ambiguity, error or omission in the Plan or to
correct or supplement any provision of the Plan that is inconsistent with any
other provision of the Plan;

(ii)
is necessary to comply with applicable law or the requirements of any stock
exchange on which the Optioned Shares are listed;

(iii) is an amendment to the Plan respecting administration and eligibility for
participation under the Plan;
iv) is an amendment to the Plan of a "housekeeping nature", or
v) is an amendment to the terms of any outstanding Option (including, without
limitation, to cancel an Option or amend the date or dates on which an Option or
a portion thereof vests and so becomes exercisable), provided that:
A.
the Board would have had the authority to initially grant the Option under terms
as so amended; and

B.
the consent or deemed consent of the Optionholder is obtained if the amendment
would prejudice the rights of the Optionholder under the Option.

3.7
Amendments for which Shareholder Approval is Required

Shareholder approval is not required for amendments to the Plan or Options
except as may be required by applicable regulatory bodies, including the Toronto
Stock Exchange and New York Stock Exchange and except for any amendment that:
(a)
increases the maximum number of Common Shares reserved for issuance pursuant to
Options granted under the Plan;

(b)
reduces the Exercise Price of an Option to a price below the Exercise Price
applicable to such Option determined at the Grant Date; except for the purpose
of maintaining Option value in connection with a conversion, change,
reclassification, redivision, redesignation, subdivision or consolidation of
Common Shares (or a reorganization, amalgamation, consolidation, merger,
takeover bid or similar transaction involving the Corporation);


 
 
 
 




--------------------------------------------------------------------------------

- 8 -

(c)
permits the grant of an Option in exchange for, or in connection with, the
cancellation or surrender of an Option;

(d)
extends the term of an Option beyond the Expiry Date determined at the time of
the grant of the Option, except for the extension of the term of an Option
beyond the Expiry Date in accordance with section 4.6.1 when the Expiry Date
falls within a Trading Blackout;

(e)
amends the Plan to permit the granting of an Option with a term in excess of ten
years;

(f)
amends the Plan to permit non-employee directors of the Corporation or its
subsidiaries to participate in the Plan;

(g)
amends the Plan to permit Options to be assigned other than to:

(i)
an Optionholder’s Family Trust, Personal Holding Corporation or Retirement Trust
(or between such entities or from either of such entities to the Optionholder),

(ii)
a legal representative of the Optionholder’s estate or a person who acquires the
Optionholder’s rights under the Option by bequest or inheritance on death of the
Optionholder, or

(iii)
otherwise for normal purposes of the settlement of estates of Optionholders;

(h)
amends the Plan to permit the grant of instruments other than Options or SARs,
including without limitation deferred shares, restricted shares or performance
shares; or

(i)
amends the amendment provisions contained in section 3.7 for which shareholder
approval is required.

3.8
Compliance with Laws and Stock Exchange Rules

The Plan, the grant and exercise of Options under the Plan and the Corporation’s
obligation to issue Common Shares on exercise of Options will be subject to all
applicable federal, provincial and foreign laws, rules and regulations and the
rules of any stock exchange on which the Common Shares are listed for trading.
No Option will be granted and no Common Shares will be issued under the Plan
where such grant or issue would require registration of the Plan or such Common
Shares under the securities laws of any foreign jurisdiction except the
securities laws of the United States. Common Shares issued to Optionholders
pursuant to the exercise of Options may be subject to limitations on sale or
resale under applicable securities laws.
ARTICLE 4 -    
GRANT OF OPTIONS
4.1
Grants of Options

Options may be granted to Eligible Persons from time to time (prior to the Date
of Termination in respect of a particular Eligible Person) in accordance with
this Plan.
4.2
Option Agreement

(a)
Upon the grant of an Option, the Corporation will deliver to the Optionholder an
Option Agreement dated the Grant Date, containing the terms of the Option and
executed by the Corporation. Upon return to the Corporation of the Option
Agreement, executed by the


 
 
 
 




--------------------------------------------------------------------------------

- 9 -

Optionholder, the Optionholder will be a participant in the Plan and have the
right to purchase the Optioned Shares on the terms set out in the Option
Agreement and in the Plan.
(b)
An Optionholder may elect at the time of grant to have all or a portion of the
Option granted to the Optionholder’s Family Trust, Personal Holding Corporation
or Retirement Trust (if permitted by applicable securities laws). In that case,
an Option Agreement will be entered into between the Corporation and the Family
Trust, Personal Holding Corporation or Retirement Trust, which will be the
Optionholder for the purposes of this Plan.

4.3
Exercise Price

The Exercise Price of Common Shares subject to an Option will be determined or
ratified by the Administrator and will not be less than the market price of the
Common Shares at the Grant Date, calculated as:
(a)
the closing price of a board lot of the Common Shares on the Toronto Stock
Exchange, if the Option is granted in Canadian dollars, or on the New York Stock
Exchange, if the Option is granted in United States dollars, on:

(i)
the last trading day preceding the Grant Date, if the Option is granted before
the close of trading on the Grant Date; or

(ii)
the Grant Date, if the Option is granted after the close of trading on the Grant
Date;

provided that if the Common Shares did not trade on that trading day, then the
closing price on the last preceding trading day on which a board lot of the
Common Shares traded will be used;
(b)
such other Exercise Price as may be permitted or required by the Toronto Stock
Exchange or the New York Stock Exchange, as applicable.

4.4
Time of Exercise

(a)
An Option may be exercised by an Optionholder from time to time as follows:

(i)
on and after the second anniversary of the Grant Date, as to 50% of the Optioned
Shares or any part thereof; and

(ii)
on and after the third anniversary of the Grant Date, as to the remaining 50% of
the Optioned Shares or any part thereof.

(b)
Notwithstanding section 4.4(a):

(i)
the Administrator may determine on the Grant Date that a particular Option will
be exercisable in whole or in part on different dates or for reasons other than
the passage of time (including the achievement by the Corporation or the
Optionholder of specified performance or other criteria);

(ii)
the Board may determine after the Grant Date that a particular Option will be
exercisable in whole or in part on earlier dates for any reason; and


 
 
 
 




--------------------------------------------------------------------------------

- 10 -

(iii)
an Option will be exercisable on an earlier date pursuant to section 4.11, with
respect to a Change of Control.

4.5
Expiry Date

The Expiry Date of an Option will be ten years after the Grant Date, subject to:
(a)
the right of the Administrator to determine at the time of grant that a
particular Option will have a shorter term;

(b)
the provisions of section 4.6.1 relating to Blackout Period extensions of the
Expiry Date; and

(c)
the provisions of section 4.7 relating to early expiry.

4.6
Grants of SARs

(a)
SARs may be granted to Eligible Persons at the same time as the grant of an
Option.

(b)
SARs, if granted, will have the following terms (or such other terms as are
consistent with the related Options):

(i)
the number of SARS to be granted shall, in the sole discretion of the
Administrator, be:

A.
one SAR for every two Optioned Shares, or

B.
one SAR for each Optioned Share;

(ii)
the reference price for an SAR will be the same as the Exercise Price of the
related Option;

(iii)
SARs may be exercised from time to time by an Optionholder as follows:

A.
on and after the second anniversary of the Grant Date, as to 50% of the SARs or
any part thereof;

B.
on and after the third anniversary of the Grant Date, as to the remaining 50% of
the SARs or any part thereof;

(iv)
exercise of SARs will result in a reduction in the number of Optioned Shares on
the basis of one Optioned Share for each exercised SAR;

(v)
exercise of an Option will result in a reduction in the number of SARs on the
basis of:

A.
one SAR for each Optioned Share purchased in excess of 50% of the number of
Optioned Shares, where one SAR was granted for every two Optioned Shares, and

B.
one SAR for each Optioned Share purchased, where one SAR was granted for each
Optioned Share; and


 
 
 
 




--------------------------------------------------------------------------------

- 11 -

(vi)
the Expiry Date of an SAR will be ten years after the Grant Date.

(c)
An Optionholder who wishes to exercise an SAR may do so by delivering a
completed Notice of Exercise to the Corporation on or before the Expiry Date of
the SAR.

(d)
Not later than five business days after receipt by the Corporation pursuant to
section 4.6(c) of the Notice of Exercise, the Corporation will pay to the
Optionholder, for each exercised SAR, an amount equal to:

(i)
the closing price of a board lot of the Common Shares on the Toronto Stock
Exchange, if the Option is granted in Canadian dollars, or on the New York Stock
Exchange, if the Option is granted in United States dollars on:

A.
the last trading day preceding the day of receipt by the Corporation of the
Notice of Exercise, if received by the Corporation before the close of trading;
or

B.
the day of receipt by the Corporation of the Notice of Exercise, if received by
the Corporation after the close of trading;

provided that if the Common Shares did not trade on the relevant day, then the
closing price on the last preceding trading day on which a board lot of the
Common Shares traded will be used; less
(ii)
the Exercise Price.

(e)
The provisions of this Plan with respect to Options apply to SARs, where
appropriate and with the necessary changes.

4.6.1
Blackout Period Extension of Expiry Date

If the Expiry Date of an Option falls within a Blackout Period, the Expiry Date
of that Option shall be extended to the date ten business days after the date on
which Blackout Period ends, provided that if within ten business days of the end
of a Blackout Period an additional Blackout Period commences the Expiry Date of
that Option shall be further extended at the end of the additional Blackout
Period so that the number of days during which the Optionholders are able to
exercise the Option is extended for a total of ten business days.
4.7
Early Expiry

An Option will continue in effect until its Expiry Date or expire before its
Expiry Date, as the case may be, in the following events and manner:
(a)
if an Optionholder resigns from his or her employment (other than in the
circumstances described in (c)), or an Optionholder’s contract as a Consultant
terminates at its normal termination date, then only the portion of the Option
that is exercisable at the date of resignation or termination may be exercised
by the Optionholder and any such exercise must be during the period ending on
the earlier of (i) 30 days after the date of resignation or termination and (ii)
the Expiry Date, after which period the Option will expire;

(b)
if an Optionholder’s employment is terminated by the Corporation or a Subsidiary
without Cause, including a constructive dismissal, or an Optionholder’s contract
as a


 
 
 
 




--------------------------------------------------------------------------------

- 12 -

Consultant is terminated by the Corporation or a Subsidiary before its normal
termination date without Cause, then the Option will continue to become
exercisable by the Optionholder pursuant to section 4.4(a) after the Date of
Termination and any exercise of the Option must be during the period ending on
the earlier of (i) six months after the Date of Termination and (ii) the Expiry
Date, after which period the Option will expire;
(c)
if an Optionholder’s employment is terminated by the Corporation or a Subsidiary
for Cause, or an Optionholder’s contract as a Consultant is terminated by the
Corporation or a Subsidiary before its normal termination date for Cause,
including where an Optionholder resigns from his or her employment or terminates
his or her contract as a Consultant after being requested to do so by the
Corporation or a Subsidiary as an alternative to being terminated for Cause,
then the Option will expire on the Date of Termination;

(d)
if an Optionholder’s contract as a Consultant is frustrated before its normal
termination date due to permanent disability, then only the portion of the
Option that is exercisable at the date of frustration may be exercised by the
Optionholder and any such exercise must be during the period ending on the
earlier of (i) six months after the date of frustration and (ii) the Expiry
Date, after which period the Option will expire;

(e)
if an Optionholder’s employment ceases due to permanent disability, then the
Option will continue to become exercisable pursuant to section 4.4 and will
expire on the Expiry Date;

(f)
if an Optionholder retires upon attaining the mandatory or early retirement age
established by the Corporation or a Subsidiary from time to time (“Retires”) and
gives notice of retirement ( the “Retirement Notice”) to the Corporation or a
Subsidiary in accordance with policy established by the Corporation or a
Subsidiary from time to time, then the Option will continue to become
exercisable pursuant to section 4.4 and will expire on the earlier of

(i)
the date five (5) years after the Optionholder Retires, and

(ii)
the Expiry Date, after which period the Option will expire.

If an Optionholder Retires without giving the Retirement Notice the provisions
of section 4.7(a) shall apply to such Optionholder; and
(g)
if an Optionholder dies, the Option will vest immediately after the death of the
Optionholder, any exercise of the Options must be effected by a legal
representative of the Optionholder’s estate or by a person who acquires the
Optionholder’s rights under the Option by bequest or inheritance, and any such
exercise must be during the period ending on the earlier of:

(i)
12 months after the death of the Optionholder and

(ii)
the Expiry Date, after which period the Option will expire,

notwithstanding the foregoing, if an Option may vest, or vests, for reasons
other than the passage of time (including the achievement by the Corporation or
the Optionholder of specified performance or other criteria) then, if an
Optionholder dies, such Option will continue to become exercisable pursuant to
section 4.4(a) after the death of the

 
 
 
 




--------------------------------------------------------------------------------

- 13 -

Optionholder, any exercise of such Option must be effected by a legal
representative of the Optionholder’s estate or by a person who acquires the
Optionholder’s rights under the Option by bequest or inheritance and any such
exercise must be during the period ending on the earlier of
(iii)
12 months after the death of the Optionholder and

(iv)
(ii) the Expiry Date, after which period the Option will expire,

subject to the right of:
A.
the Administrator to, on the Grant Date, set shorter or longer periods for
exercise (not later than the Expiry Date) with respect to a particular
Optionholder; and

B.
the Board to, after the Grant Date, set shorter (with the consent of the
Optionholder) or longer periods for exercise (not later than the Expiry Date)
with respect to a particular Optionholder or group of Optionholders.

4.8
Limited Assignment

(a)
An Option may not be assigned, except to:

(i)
an Optionholder’s Family Trust, Personal Holding Corporation or Retirement Trust
(or between such entities or from either of such entities to the Optionholder);
or

(ii)
a legal representative of the Optionholder’s estate or a person who acquires the
Optionholder’s rights under the Option by bequest or inheritance on death of the
Optionholder.

(b)
If a Personal Holding Corporation to which an Option has been granted or
assigned is no longer controlled by the related Eligible Person, or the shares
of the Personal Holding Corporation are no longer beneficially owned by the
Eligible Person and persons who were the spouse, minor children or minor
grandchildren of the Eligible Person at the time of the grant or assignment,
then the Option cannot be exercised until it is assigned by the Personal Holding
Corporation to that Eligible Person or another assignee permitted by section
4.8(a).

4.9
No Rights as Shareholder or to Remain an Eligible Person; Status of Consultants

(a)
An Optionholder will only have rights as a shareholder of the Corporation with
respect to those of the Optioned Shares that the Optionholder has acquired
through exercise of an Option in accordance with its terms.

(b)
Nothing in this Plan or in any Option Agreement will confer on any Optionholder
any right to remain as an officer, employee or Consultant of the Corporation or
any Subsidiary.

(c)
Nothing in this Plan or in any Option Agreement entered into with a Consultant
will constitute the Consultant as an employee of the Corporation or any
Subsidiary.


 
 
 
 




--------------------------------------------------------------------------------

- 14 -

4.10
Adjustments

Adjustments will be made to (i) the Exercise Price of an Option, (ii) the number
of Common Shares delivered to an Optionholder upon exercise of an Option and/or
(iii) the maximum number of Common Shares that, pursuant to section 3.2(a), may
at any time be reserved for issuance pursuant to Options granted under the Plan
in the following events and manner, subject to any required regulatory approvals
and the right of the Board to make such other or additional adjustments, or to
make no adjustments at all, as the Board considers to be appropriate in the
circumstances:
(a)
upon (i) a subdivision of the Common Shares into a greater number of Common
Shares, (ii) a consolidation of the Common Shares into a lesser number of Common
Shares or (iii) the issue of a stock dividend to holders of the Common Shares
(excluding a stock dividend paid in lieu of a cash dividend in the ordinary
course), the Exercise Price will be adjusted accordingly and the Corporation
will deliver upon exercise of an Option, in addition to or in lieu of the number
of Optioned Shares in respect of which the right to purchase is being exercised,
such greater or lesser number of Common Shares as result from the subdivision,
consolidation or stock dividend;

(b)
upon (i) a capital reorganization, reclassification or change of the Common
Shares, (ii) a consolidation, amalgamation, arrangement or other form of
business combination of the Corporation with another person or corporation or
(iii) a sale, lease or exchange of all or substantially all of the property of
the Corporation, the Exercise Price will be adjusted accordingly and the
Corporation will deliver upon exercise of an Option, in lieu of the Optioned
Shares in respect of which the right to purchase is being exercised, the kind
and amount of shares or other securities or property as results from such event;

(c)
upon the distribution by the Corporation to holders of the Common Shares of (i)
shares of any class (whether of the Corporation or another corporation) other
than Common Shares, (ii) rights, options or warrants, (iii) evidences of
indebtedness or (iv) cash (excluding a cash dividend paid in the ordinary
course), securities or other property or assets, the Exercise Price will be
adjusted accordingly but no adjustment will be made to the number of Optioned
Shares to be delivered upon exercise of an Option;

(d)
upon the occurrence of an event described in (a) or (b) above, the maximum
number of Common Shares that, pursuant to section 3.2(a), may at any time be
reserved for issuance pursuant to Options granted under the Plan will be
adjusted accordingly;

(e)
adjustments to the Exercise Price of an Option will be rounded up to the nearest
one cent and adjustments to the number of Common Shares delivered to an
Optionholder upon exercise of an Option and the maximum number of Common Shares
that, pursuant to section 3.2(a), may at any time be reserved for issuance
pursuant to Options granted under the Plan will be rounded down to the nearest
whole Common Share; and

(f)
an adjustment will take effect at the time of the event giving rise to the
adjustment, and the adjustments provided for in this section are cumulative;

4.11
Change of Control

(a)
If after the occurrence of a Change of Control an Optionholder’s employment is
terminated by the Corporation or a Subsidiary without Cause, including a
constructive dismissal, or an Optionholder’s contract as a Consultant is
terminated by the Corporation


 
 
 
 




--------------------------------------------------------------------------------

- 15 -

or a Subsidiary before its normal termination date without Cause, the
Optionholder may exercise the Option, notwithstanding section 4.4(a), as to any
of the Optioned Shares in respect of which the Option has not been exercised.
Notwithstanding the foregoing, for Options granted prior to February 28, 2012,
on the occurrence of a Change of Control, an Optionholder may exercise the
Option, notwithstanding section 4.4(a), as to any of the Optioned Shares in
respect of which the Option has not been exercised.
(b)
If a “take-over bid” (within the meaning of applicable securities legislation)
made by any person for the voting securities of the Corporation would, if
successful, result in a Change of Control, then:

(i)
the Corporation will promptly notify the Optionholder of the take-over bid and
the rights of the Optionholder under this section;

(ii)
the Optionholder may exercise the Option, notwithstanding section 4.4(a), as to
any of the Optioned Shares in respect of which the Option has not been
exercised, during the period ending on the earlier of the expiration of the
take-over bid and the Expiry Date;

(iii)
exercise of the Option shall only be for the purpose of depositing the Optioned
Shares pursuant to the take-over bid;

(iv)
the Optionholder may elect cashless exercise pursuant to section 5.3, which will
apply with the necessary changes; and

(v)
if the Optioned Shares are not deposited by the Optionholder pursuant to the
take-over bid or, if deposited, are subsequently withdrawn by the Optionholder
or not all taken up and paid for by the offeror, then the Optionholder shall
promptly return the Optioned Shares (or the portion that are not taken up and
paid for) to the Corporation for cancellation, the Option respecting such
Optioned Shares shall be deemed not to have been exercised, the Optioned Shares
shall be deemed not to have been issued and the Corporation shall refund to the
Optionholder the aggregate Exercise Price for the Optioned Shares (unless the
Optionholder elected cashless exercise).

ARTICLE 5 -    
EXERCISE OF OPTIONS
5.1
Manner of Exercise

An Optionholder who wishes to exercise an Option may do so by delivering the
following to the Corporation on or before the Expiry Date of the Option:
(a)
a completed Notice of Exercise; and

(b)
subject to section 5.3, a cheque (which need not be a certified cheque) or bank
draft payable to the Corporation for the aggregate Exercise Price of the
Optioned Shares being acquired.

If the Optionholder is deceased or mentally disabled, the Option may be
exercised by a legal representative of the Optionholder or the Optionholder’s
estate or by a person who acquires the Optionholder’s rights under the Option by
bequest or inheritance and who, in addition to

 
 
 
 




--------------------------------------------------------------------------------

- 16 -

delivering to the Corporation the Notice of Exercise and (if applicable) cheque
or bank draft described above, must also deliver to the Corporation evidence of
their status.
5.2
Delivery of Share Certificate

Not later than five business days after receipt by the Corporation pursuant to
section 5.1 of the Notice of Exercise and payment in full for the Optioned
Shares being acquired, the Corporation will direct its registrar and transfer
agent to issue a certificate in the name of the Optionholder or an intermediary
on behalf of the Optionholder (or, if deceased, his or her legal representative
or beneficiary) for the number of Optioned Shares purchased by the Optionholder
(or his or her legal representative or beneficiary), which will be issued as
fully paid and non-assessable Common Shares.
5.3
Cashless Exercise

An Optionholder may elect “cashless” exercise in a Notice of Exercise if the
Common Shares issuable on exercise of an Option are to be immediately sold. In
such case, the Optionholder will not be required to deliver to the Corporation
the cheque or bank draft referred to in section 5.1. Instead, the following
procedure will be followed, as detailed in a Cashless Exercise Instruction Form
to be provided by the Corporation and completed by the Optionholder:
(a)
the Optionholder will instruct a broker selected by the Optionholder to sell
through the Toronto Stock Exchange, if the Option is granted in Canadian
dollars, or through the New York Stock Exchange, if the Option is granted in
United States dollars, the Common Shares issuable on exercise of an Option, as
soon as possible and at the then applicable bid price for the Common Shares of
the Corporation;

(b)
on the settlement date for the trade, the Corporation will direct its registrar
and transfer agent to issue a certificate in the name of the broker (or as the
broker may otherwise direct) for the number of Common Shares issued on exercise
of the Option, against payment by the broker to the Corporation of the Exercise
Price for such Common Shares; and

(c)
the broker will deliver to the Optionholder the remaining proceeds of sale, net
of brokerage commission.

5.4    Net Stock Settlement
(a)
Unless otherwise determined by the Administrator at the Grant Date for an
Option, an Optionholder shall be entitled to settle an Option in Common Shares,
or a combination of Common Shares and cash, on a net basis calculated and in
such form as provided in (c) and (d) below.

(b)
Settlement of Options in such form may occur only if and to the extent the
Option related thereto is then exercisable and if the Optionholder exercises
such entitlement in accordance with such procedures as may be established by the
Administrator.

(c)
Upon exercise thereof and subject to payment or other satisfaction of all
related withholding obligations in accordance with section 5.5 hereof, Options
may be settled under this section by delivery of the greatest number of Common
Shares having an aggregate Market Value on the date of exercise equal to the
following amount:


 
 
 
 




--------------------------------------------------------------------------------

- 17 -

the product of
(A)    the excess of the Market Value of a Common Share on the date of exercise
over the Exercise Price for a Common Share under the applicable Option,
multiplied by
(B)    the number of Common Shares covered by the Option so settled.
For this purpose, Market Value means the closing price per Common Share of the
Common Shares on the Toronto Stock Exchange, if the Option is granted in
Canadian Dollars, or on the New York Stock Exchange if the Option is granted in
United States dollars, on the trading day preceding the date of exercise.
(d)
In addition, unless otherwise determined by the Administrator at the Grant Date,
the Optionholder may elect to receive a combination of cash and Common Shares
where the aggregate Market Value of the Common Shares and the amount of cash is
equal in total to the aggregate amount determined as set forth in (c) above, the
amount of cash being that which is determined by the Corporation to satisfy
withholding obligations under section 5.5. In the event of such an election,
such cash amount shall be used to satisfy the Optionholder’s obligations under
section 5.5.

(e)
On settlement of an Option in accordance with this section, the Option shall be
cancelled and the Optionholder shall have no further rights thereunder.

5.1
Withholding

If the Corporation determines that the satisfaction of taxes, including
withholding tax, or other withholding liabilities is necessary or desirable in
respect of the exercise of any Option, the exercise of the Option is not
effective unless such taxes have been paid or withholdings made to the
satisfaction of the Corporation. The Corporation may require an Optionholder to
pay to the Corporation, in addition to the Exercise Price for the Optioned
Shares, any amount as the Corporation is obliged to remit to the relevant taxing
authority in respect of the exercise of the Option. Any such additional payment
is due no later than the date on which any amount with respect to the Option
exercised is required to be included in the gross income of the Optionholder for
tax purposes.


November 19, 2015


/s/ Peter Edwards
______________________________
Peter Edwards
Vice-President, Human Resources and Labour Relations
Canadian Pacific Railway Company





 
 
 
 




--------------------------------------------------------------------------------




SCHEDULE A – FORM OF OPTION AGREEMENT
CANADIAN PACIFIC RAILWAY LIMITED
MANAGEMENT STOCK OPTION INCENTIVE PLAN
OPTION AGREEMENT
This Option Agreement is entered into between Canadian Pacific Railway Limited
(the “Corporation”) and the Optionholder named below pursuant to the Canadian
Pacific Railway Limited Management Stock Option Incentive Plan (the “Plan”), a
copy of which is attached hereto, and confirms that:
1.
on •, 20• (the “Grant Date”);

2.
• (the “Optionholder”);

3.
was granted an option (the “Option”) to purchase • Common Shares (the “Optioned
Shares”) of the Corporation, exercisable from time to time as to:

(a)
50% on and after the second anniversary of the Grant Date; and

(b)
the remaining 50% on and after the third anniversary of the Grant Date; [NOTE:
or other exercise criteria, as appropriate.]

4.
at a price (the “Exercise Price”) of [CDN/US] $• per Common Share; and [NOTE:
Either Canadian or US dollars, being in the same currency as the Optionholder’s
salary.]

5.
for a term expiring at 5:00 p.m., Calgary time, on •, 20• (the “Expiry Date”);

on the terms and subject to the conditions set out in the Plan. [The
Optionholder was also granted on the Grant Date • share appreciation rights (the
“SARs”) of the Corporation exercisable from time to time on the terms and
subject to the conditions set out in the Plan.]
By signing this agreement, the Optionholder acknowledges that he or she has read
and understands the terms of the Plan and accepts the Option in accordance with
the terms of the Plan.
IN WITNESS WHEREOF the Corporation and the Optionholder have executed this
Option Agreement as of •, 20•.
Canadian Pacific Railway Limited
By:
 
 
By:
 
 
 
 
 
 
Name of Optionholder
Signature of Optionholder




 
 
 
 




--------------------------------------------------------------------------------




SCHEDULE B – FORM OF NOTICE OF EXERCISE
Canadian Pacific Railway Limited
MANAGEMENT STOCK OPTION INCENTIVE PLAN
NOTICE OF EXERCISE
TO:    Canadian Pacific Railway Limited    7550 Ogden Dale Road S.E.    Calgary,
Alberta T2C 4X9
Attention:    •
Reference is made to the Option Agreement made as of •, 20•, between Canadian
Pacific Railway Limited (the “Corporation”) and the Optionholder named below.
The Optionholder hereby exercises the Option to purchase Common Shares of the
Corporation as follows:
Number of Optioned Shares (or SARs) for which Option being exercised:
 
 
 
 
 
Exercise Price per Common Share1:
$
 
 
 
 
Total Exercise Price:
$
 
 
 
 
 
 
Check here for exercise of the Option if a cheque (which need not be a certified
cheque) or bank draft is tendered with this Notice of Exercise:
 Ÿ
 
 
 
 
 
Check here for cashless exercise of the Option (in which case the shares will be
sold and no cheque or bank draft needs to be tendered with this Notice of
Exercise)2:
 Ÿ
 
Check here for exercise of SARs:
 
 Ÿ
 
Check here for Net Stock Settlement (in which case the necessary withholdings
will be paid through option gains)
 
 Ÿ
 
Check here for Net Stock Settlement (in which case the optionholder will issue
cheque or bank draft for necessary withholdings)
 
 Ÿ
 
Name of Optionholder as it is to appear on share certificate (except for
cashless exercise or exercise of SARs):
 
 
Address of Optionholder as it is to appear on the register of Common Shares of
the Corporation and to which a certificate representing the Common Shares being
purchased is to be delivered or, in the case of cashless exercise or exercise of
SARs, to which a cheque is to be delivered:
 
 
 
 
 
 

Dated • , 20•.
 
 
 
 
 

1 Either Canadian dollars or United States dollars, being in the same currency
as the Exercise Price indicated in the Optionholder’s Option Agreement.
2 An Optionholder electing cashless exercise will be required to submit a
completed Cashless Exercise Instruction Form at the same time as this Notice of
Exercise. The Form may be obtained from the Corporation’s human resources
department.



 
 
 
 




--------------------------------------------------------------------------------




Name of Optionholder
Signature of Optionholder






 
 
 
 


